DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants' arguments, filed on 4/20/22 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 79-90, 92-98 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ju et al. US 20130264207.
Ju et al. discloses array of nanopores for massive parallel DNA sequencing by synthesis. [0204]. FIG. 18 shows a schematic of array of nanopores for massive parallel DNA sequencing by synthesis. The nanopores can sense each DNA/RNA polymerase catalyzed nucleotide addition by-product (Tag-attached to the phosphate or the base and/or 2', 3'-OH of the sugar moiety) as it passes through the nanopore. The electrical properties of different tags will distinguish the bases based on their blockade property in the nanopores. The array of nanopores shown in FIG. 18 can each read the same sequence or different sequence. Increasing the number of times each sequence is read will result in better quality of the resulting sequence data. [0400]; [0418]
Ju et al. discloses nucleoside-5'-polyphosphates carrying different number of phosphate groups as linkers and modified with tags attached to the terminal phosphate of the nucleotides are designed and synthesized. After incorporation by DNA/RNA polymerase in a template-primer extension reaction, the released tag-attached polyphosphate (di-, tri-, tetra-, penta-, etc.) can be detected using a nanopore to produce sequence data. Using four different tags which are distinct and specific for each nucleotide base, the sequence of the template DNA or RNA can be determined. [0009] and [0359].
The tagged dNPP analogue have formula identical to the instant claimed dNPP analogues. The tag can be an oligonucleotide having a length of approximately 30 bases (see Figures, pages 6-7, [0080]).  And can comprise modified base [0395]; [0397]. Figure 8 shows 5’ to 5’ attachment or 3’ to 5’ attachment. Which is viewed to be inclusive of instant claims 89-90.
Ju et al. discloses the single-stranded DNA is in an electrolyte solution in contact with a nanopore (see summary and claims for example).
Ju et al. discloses (FIG. 29) tethering of the polymerase in the vicinity of the nanopore. A well helps to restrict diffusion. L denotes the critical distance from the pore opening at which molecular motions due to diffusion and electrophoresis are equal. The size of the polymerase is about 5 nm.times.5 nm. One polymerase is positioned near the entrance to each nanopore. To accomplish this for the solid-state nanopores, it is necessary that (1) a unique position on the surface be modified with functional groups during CMOS fabrication to bind the polymerase; (2) that the sites be small enough that only one polymerase molecule can bind; (3) that they be far enough apart that there is little possibility of diffusion of the released tagged polyphosphates to a nearby channel; and (4) that the cross-linking agent be sufficiently flexible that the enzyme is functionally intact. Polymerase tethering is accomplished by combining a patterned attachment point with the use of an appropriate concentration of polymerase solution during incubation such that at most one enzyme molecule is attached. [0145]; [0427]. TABLE 3 shows 90% capture with the polymerase attached to the nanopore within 0.7 nm.  Ju et al. discloses there exists a critical distance L at which molecular motion due to diffusion and electrophoresis are equal and that the critical distance is a function of the ionic current (I) and electrolyte conductivity (σ), as well as the diffusion constant (D) and mobility (µ) of the analyte molecule. [0433] Which is viewed to be inclusive of instant claim 99.
Ju et al. discloses the tagged nucleotide polyphosphates are synthesized with an overall neutral charge, while the cleaved tagged phosphates have an overall positive charge.[0372] The tagged nucleotides are engineered so that after incorporation into the DNA, the tag released from the nucleoside has a cumulative positive charge while the intact tag-nucleotides remain neutral. This allows actively gating the released tag specifically through the detection channel, if the channel is negatively charged according to known methods. As all other free molecules present in the reaction mix (primers, unreacted nucleotides, template), other than the tag, are negatively charged, only the released tag carrying positive charge is attracted into the channel, increasing the specificity of detection and reducing noise. A different number of charged groups can be used on different tags, depending on the specific nucleotide base. Thus the cumulative charge of the tag along with its size can be used for base discrimination. After incorporation and release of the tag, if the polyphosphate is deemed to mask the positive charge, it can be removed using secondary reactions (for example, alkaline phosphatase immobilized at a second downstream site in the pore). The positively charged tag can be gated into the negatively charged channel for detection and recognition [0431] which is viewed to be inclusive of instant claims 93-94.
Ju et al. discloses that in an embodiment the pore is an alpha-hemolysin pore. [0352]
Ju et al. discloses that in an embodiment of the methods or of the compositions described herein, the DNA is single-stranded. In an embodiment of the methods or of the compositions described herein, the RNA is single-stranded, Phi29, or variants thereof. [0339] Inherently implying the use of a Phi29 polymerase.
Ju et al. discloses during the polymerase reaction, there is release of a pyrophosphate (PPi) moiety. Therefore, if one attaches a different tag to the triphosphate for each of the four nucleotides, these could be discriminated as they are released and pass through an appropriate nanopore for DNA sequence determination. These relatively small pyrophosphate analogs, or equivalent molecules with additional positively charged groups, can reach the pore extremely rapidly.[0371] Which is viewed to be inclusive of instant clam 98.
The applied reference has a common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Response to Arguments
Applicant argue that Ju et al. does not teach that “the nanopore is inserted into solvent-free planar lipid bilayer membranes” and refer to the instant disclosure [0637] for support of this limitation, which states: “Single α-hemolysin channels are inserted into solvent-free planar lipid bilayer membranes (BLMs) fabricated across an ̴ 80 µm diameter hole in a 25 µm thick Teflon partition separating two electrolyte solution wells….Membranes are formed by first wetting the partition with hexadecane/pentane. …Diphytanoyl phospatidylcholine (DPhyPC) in pentane is spread at both air-electrolyte solution interfaces with the solution levels well below the hole in the Teflon partition…. the solution levels are raised above the hole spontaneously to form a membrane…. α-hemolysin is injected into the solution immediately adjacent to the membrane and the ionic current is observed until a single channel inserted into the membrane”.
This is not convincing because Ju et al. teaches in [0425]: “Biological nanopores are created in lipid membranes (typically 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC)) formed over a hole in a Teflon membrane between two fluid cells (the two fluid cells are viewed to be identical to the two electrolyte solution wells of the instant application)… The conductance between the two chambers of the cell is monitored while the membrane protein is added to one of the cells, which is immediately flushed once incorporation is detected (this is viewed to be identical to the ‘α-hemolysin is injected into the solution immediately adjacent to the membrane and the ionic current is observed until a single channel inserted into the membrane’ of the instant application). The membranes used to fabricate the nanopores can also be used as solid supports for lipid bilayers with the drilling of larger holes into the membranes, over which the lipid bilayer is formed”. Because Ju et al. procedure is viewed to be similar of the teaching of instant [0637], the rejection is maintained.

Claim 100 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637        
2 May 2022